

Exhibit 10.1






 




ASSET PURCHASE AGREEMENT














SELLER: GAMWELL TECHNOLOGIES INC.


OWNER:  TIMOTHY GAMWELL AND CECILIA GAMWELL


BUYER:  NDIVISION INC.


DATE: FEBRUARY 23, 2018
 
 
 
 
 


Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (this "Purchase Agreement") is made and entered
into effective February 23, 2018 (the "Effective Date"), by and among nDivision
Inc., a Texas corporation ("Buyer"), Gamwell Technologies Inc., a Texas
corporation ("Seller"), and Mr. Timothy Gamwell and Ms. Cecilia Gamwell,
individuals residing in the state of Texas, (collectively "Owner"), on the
following terms:


WHEREAS, Owner owns directly and indirectly at least 100% of the ownership
interests in Seller;


WHEREAS, Seller is an information technology provider;


WHEREAS, part of Seller's business is providing Managed Services to the
Customers (as defined below) pursuant to the Purchased Contracts (as defined
below) (the "Business");


WHEREAS, the term Business as used throughout this Purchase Agreement shall mean
only the definition above, and not Seller's other operations;


WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, the Purchased Contracts, on the terms and conditions hereinafter set
forth;


WHEREAS, subject to certain restrictions set forth herein, Seller shall continue
post-Closing to operate and retain all other divisions and assets of Gamwell
Technologies Inc. other than the Business (such services other than the Business
referred to as "Other Services");


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Seller, Owner, and Buyer hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1 Definitions.


Unless otherwise stated in this Agreement, the following terms shall have the
following definitions, which shall be equally applicable to both the singular
and plural forms of any of the terms herein defined:


"Affiliate" means with respect to any Person, any other Person, which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person.  As used in this definition, "control" (including, with its
correlative meanings, "controlled by" and "under common control with") shall
mean possession, directly or indirectly, of the power to (i) vote ten percent
(10%) of the voting securities of such Person or (ii) direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of such
Person.
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------





 "Code" means the Internal Revenue Code of 1986, as amended.


 "Combined Contracts" means contracts between Seller and Customers that include
Managed Services and Other Services in the same contract.


"Confidential Information" means any proprietary fact or information regarding
the Business that is not already generally available to the public. Confidential
Information shall include only such Confidential Information that is related to
the Business, including Customer lists and all information relating to such
Customers in whatever form.  Confidential Information shall further include
other definitions of confidential information as contained within that Mutual
Confidentiality Agreement entered into between Buyer and Seller on or about
August 2, 2017 as well as defined otherwise in this Purchase Agreement.


"Customers" means the party purchasing goods and/or services from Seller under
the Purchased Contracts.


"Customer Prepayments" means the customer prepayments included within the
Assumed Liabilities and any other pre-Closing customer prepayments that the
Buyer assumes or satisfies.


 "Governmental Authority" means any governmental, regulatory or administrative
agency, authority, department, commission, board, bureau, court or
instrumentality or any other public authority, whether foreign, federal,
regional, state or local, and includes any authority having governmental or
quasi-governmental powers, including any administrative agency or commission.


"IRS" means the Internal Revenue Service.


"Key Employees" means the On-Site Employees of Seller listed on Schedule 5.2(d).


"Knowledge" means the facts actually known by Seller and those facts that a
prudent business person, occupying the same roles as Timothy or Cecilia Gamwell
hold with the Seller, would reasonably be expected to know in the course of
operating the Business.  Seller will be deemed to have knowledge of a particular
fact or matter if Timothy or Cecilia Gamwell or Seller's directors, managers, or
officers has, or at any time had, knowledge of that fact or other matter.


"Law" or "Laws" means any and all foreign, federal, state, regional and local
statutes, codes, licensing requirements, ordinances, laws, rules, regulations,
decrees or orders of any foreign, federal, regional, state or local government
and any other governmental department or agency, and any judgment, decision,
decree or order of any court or governmental agency, department or authority,
including the Fair Labor Standards Act or state equivalent.
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------





 "Liens" means any lien, security interest, mortgage, pledge, restriction,
covenant, charge or encumbrance of any kind or character, direct or indirect,
whether accrued, absolute, contingent or otherwise.


 "Losses" means losses, damages, liabilities, actions, suits, proceedings,
claims, demands, Taxes, sanctions, deficiencies, assessments, judgments, costs,
interest, penalties and expenses (including without limitation reasonable
attorneys' fees).


"Managed Services" means the remote and/or on-site management of computer
servers, storage and networking equipment as well as remote and/or on-site
support for users of computing and mobile devices, and for clarification
excludes VOIP services.


"Managed Services Contracts" means those contracts of Seller by which it
provides Managed Services to Customers.


"Material Adverse Effect" means any state of facts, change, event, effect or
occurrence (when taken together with all other states of fact, changes, events,
effects or occurrences) that has had or is reasonably likely to have a
materially adverse effect on the financial condition, results of operations,
prospects, properties, assets or liabilities (including contingent liabilities)
of the Business or the Purchased Contracts.  A Material Adverse Effect shall
also include any state of facts, change, event or occurrence that shall have
occurred or been threatened that (when taken together with all other states of
facts, changes, events, effects or occurrences that have occurred or been
threatened) has prevented or materially delayed, or would be reasonably likely
to prevent or materially delay, the performance by the Seller of its obligations
hereunder or the consummation of the transactions contemplated hereby.


 "Multiple Price" means the amount that equals fourteen (14) multiplied by the
Closing MRR.


"MRR" means the monthly recurring revenue exclusively from Managed Services.


"On-Site Employees" means employees of Seller that provide services under the
Purchased Contracts at the Customer's physical location(s).


"Order" means any order, writ, injunction, decree, judgment, award, or
determination of any Governmental Authority.


 "Ordinary Course of Business" means the ordinary course of business consistent
with past practice and custom (including with respect to quantity and
frequency).


 "Organizational Documents" means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the articles of organization
and operating agreement of a limited liability company; (c) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person; and (d) any amendment to any of the foregoing.
 

Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------





"Person" means an individual, partnership, corporation, limited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity or enterprise, or a Governmental Authority.


 "Principal Note Amount" the amount that equals fourteen (14) multiplied by the
Closing MRR less the adjusted Cash Consideration.  If the Principal Note Amount
is a negative number, the negative difference shall decrease the Cash
Consideration payable at Closing and the Principal Note Amount shall be zero.


"Proceeding" means any action, claim, arbitration, audit, proceeding, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
judicial, or investigative).
 
"Purchased Contracts" shall have the meaning in 2.2(a).


"Representative" means any director, officer, manager, employee, partner, Owner,
agent, or representative.


 "Tax" means any income, gross receipts, license, payroll, employment, excise,
environmental, franchise, employee's income withholding, Social Security,
unemployment, disability, property, sales, use, transfer, value added,
alternative, and other tax, fee, assessment, levy, tariff, or charge of any kind
whatsoever, and any interest, penalties, or additional amounts thereon, imposed,
assessed, collected, by or under the authority of any Governmental Authority.


 "Tax Returns" means any return (including any information return), report,
statement, schedule, notice, form, or other documents or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment, collection, or
payment of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.


 "Transaction" means the sale and purchase of the Purchased Contracts as
contemplated by this Agreement.


"Transaction Documents" means this Agreement, the Warrant Agreement, the Note,
the Schedules, the Assignment and Assumption of Contracts, the Key Employee
Agreements, the Sales Agency Agreement and the other agreements, instruments,
and documents to be executed and delivered by Seller at or before the Closing
pursuant to this Agreement.


ARTICLE II
ASSETS


2.1       Agreement to Purchase and Sell. On the terms and subject to the
conditions of this Agreement, Seller agrees to sell, convey, transfer, assign,
and deliver to Buyer, and Buyer agrees to purchase and acquire from Seller, the
Purchased Contracts free and clear of any Liens (save and except for Buyer's
grant of the Security Interest in the Purchased Contracts as set forth in 2.3
below).
 
 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------







2.2       Assets to be Conveyed and Transferred.


(a)       The assets to be conveyed shall include all of Sellers right, title
and interest in, to and under the (i) Managed Services Contracts and Split
Contracts (as defined in Section 5.2(k)) attached to Schedule 2.2(a) (with
Customer names redacted) (the Managed Services Contracts and Split Contracts
collectively, the "Purchased Contracts") and the goodwill and going concern
value associated therewith, and (ii) Seller's books, records, papers, and
instruments that relate to the  Purchased Contracts or necessary in order for
Buyer to conduct the Business from and after the Closing in the manner in which
it is presently being conducted, including, without limitation, open purchase
orders, contracts, technical data, pricing and information manuals, sales
literature and copies of accounting and financial records related to the
Purchased Contracts for the 6 month period ending on the Closing Date; provided,
however, any invoices that have been disputed shall be provided for the 12 month
period ending on the Closing Date ("Books and Records").


(b)       Schedule 2.2(b) shall list any Purchased Contract that has been
prepaid and the amount of such Prepayment as of the Effective Date to be updated
as of the Closing Date.


(c)       All Combined Contracts shall be listed on Schedule 2.2(c) and noted
that it shall be a Split Contract before the Conditions Precedent Date pursuant
to Section 5.2(k).


Notwithstanding the foregoing, the sale and transfer of the Purchased Contracts
pursuant to this Agreement shall not include the assumption by the Buyer of any
liability or obligation of Seller unless the Buyer expressly assumed the
liability or obligation pursuant to Section 3.1.


2.3       First Lien Security Interest.  In order to secure the indebtedness
memorialized in the Note attached hereto as Exhibit 4.1(b), Buyer hereby grants
to Seller a first lien security interest (the "Security Interest") in the
Purchased Contracts and Seller shall have all rights of a secured party in
connection therewith.  Buyer agrees to execute further documentation as may be
necessary to perfect the foregoing security interest.  Upon the filing of a
correct financing statement with the Secretary of State in Buyer's state of
formation, the Security Interest will be perfected to the extent such security
interest can be perfected by the filing of a financing statement under the
Uniform Commercial Code applicable to Buyer.   Provided, however, Seller agrees
to subordinate its security interest in the Purchase Contracts to any security
interest required by any indebtedness of the Buyer obtained to pay the Purchase
Price (the "Financing" as set forth in 5.3(a) below) or indebtedness obtained
after Closing by Buyer to reimburse Buyer the Purchase Price paid and to be paid
to Seller.  However, in no event, shall such lien be subordinate to an amount
greater than the Purchase Price.


2.4       Excluded Assets. Other than the Purchased Contracts, Buyer expressly
understands and agrees that it is not purchasing or acquiring, and Seller is not
selling or assigning, any other business, assets or properties of Seller, and
all such other business, assets and properties shall be excluded from the
Purchased Contracts (the "Excluded Assets"). Excluded Assets, include but are
not limited to, the following assets and properties of Seller:
 
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 
 
 (a)       any accounts receivable of Seller;

 (b)       any contracts that are not Purchased Contracts;


(c)       any tangible personal property, including furniture, fixtures,
machinery and equipment, laptops and software;


(d)       the corporate seals, Organizational Documents, minute books, stock
books, Tax Returns, books of account or other records having to do with the
corporate organization of Seller, all employee-related or employee
benefit-related files or records, and any other books and records which Seller
is prohibited from disclosing or transferring to Buyer under applicable Law and
is required by applicable law to retain;


 (e)       any insurance policies of Seller and all rights to applicable claims
and proceeds thereunder;


 (f)       cash, cash equivalents and bank accounts of Seller; and
 
 (g)       any Plans and trusts or other assets attributable thereto.


ARTICLE III
LIABILITIES


3.1       Assumed Liabilities. Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge when due only
the following (collectively, the "Assumed Liabilities"):


 (a)       all liabilities and obligations arising under or relating to the
Purchased Contracts, which pursuant to the provisions of the Purchased Contracts
are to be performed after Closing; and


 (b)       all liabilities and obligations of Buyer or its Affiliates relating
to employee benefits, compensation or other arrangements with respect to any
Hired Employee arising after the Closing.


3.2       Retained Liabilities.  Seller shall retain all liabilities and
obligations except the Assumed Liabilities, (collectively, the "Retained
Liabilities"), and Buyer shall not assume and shall not be responsible to pay,
perform or discharge any of the Retained Liabilities, including, but not limited
to the following:


 (a)       any liabilities or obligations arising out of or relating to Seller's
ownership or operation of the Business and the Purchased Contracts prior to the
Closing Date;
 
 
 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------





 (b)       any liabilities or obligations relating to or arising out of the
Excluded Assets;


 (c)       any liabilities or obligations for (i) Taxes relating to the
Business, the Purchased Contracts or the Assumed Liabilities for any taxable
period ending on or prior to the Closing Date and (ii) any other Taxes of Seller
for any taxable period prior to the Closing Date;


 (d)       any liabilities or obligations of Seller relating to or arising out
of (i) the employment, or termination of employment, of any employee prior to
the Closing, or (ii) Plans or workers' compensation claims of any Employee which
relate to events occurring prior to the Closing Date;


 (e)       any liabilities or obligations of Seller arising or incurred in
connection with the negotiation, preparation, investigation and performance of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, including, without limitation, fees and
expenses of counsel, accountants, consultants, advisers and others; and


(f)       any breach of a Purchased Contract or liability under a Purchased
Contract (other than performance thereunder) incurred or arising before the
Closing Date.


ARTICLE IV
PURCHASE PRICE AND ALLOCATION


 4.1       Consideration. In consideration of the transfer, sale, assignment,
conveyance and delivery of the Purchased Contracts to the Buyer and the
covenants not to compete of the Seller and the Owner set forth in this
Agreement, and subject to the conditions of the Closing set forth in this
Agreement, the Buyer agrees to pay to the Seller, in the manner set forth in
this Agreement, the purchase price (the "Purchase Price") as follows:


(a)        $800,000.00 to be delivered by Buyer to Seller by wire transfer in
immediately available funds to an account designated by Seller, on a date
("Funding Date") mutually agreed to by the Parties, however, no later than five
(5) business days after the Conditions Precedent Date (the "Cash
Consideration"), subject to adjustment as set forth in Section 4.2;


(b)       the Principal Note Amount pursuant to a promissory note, the form of
which is attached hereto as Exhibit 4.1(b) (the "Note"), subject to adjustment
as set forth in Section 4.2; and


(c)       warrants to purchase common stock up to one-fourth percent (.25%) (the
"Warrant Percentage") of Go2Green Landscaping, Inc., a Nevada corporation,
pursuant to a Warrant Agreement, the form of which is attached hereto as Exhibit
4.1(c) (the "Warrant Agreement"), subject to adjustment as set forth in Section
4.2.
 
 
 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------

 

 
4.2       Purchase Price Adjustment.  The aggregate monthly recurring revenue
from the Purchased Contracts calculated on the Closing Date is referred to
herein as the "Closing MRR".  On the one-year anniversary of the Closing Date,
Buyer will calculate (using the same methods and procedures used to calculate
the Closing MRR) the monthly recurring revenue for the Purchased Contracts that
are still active or that have renewed their contract term ("Anniversary MRR"),
plus any monthly recurring revenue from new managed service contracts pursuant
to the Sales Agency Agreement that are being invoiced at the one year
anniversary of the Closing Date ("New MRR") (Anniversary MRR plus New MRR is
referred to herein as the "Total MRR"). The Cash Consideration, the amount due
under the Note and the number of shares issuable pursuant to the Warrant shall
be adjusted as follows: (x) the Cash Consideration shall be decreased on the
Closing Date, by the amount of Customer Prepayments, if any; (y) the principal
balance of the Note shall be decreased by an amount equal to the product of the
MRR Percentage Decrease multiplied by the Multiple Price, and (z) the Warrant
Percentage shall be decreased by the MRR Percentage Decrease, if any. For
clarity, the Purchase Price shall not be adjusted upward for any increase in
monthly recurring revenue after Closing.  If (a) the Customer on line 47 of the
table provided on Schedule 2.2(a) does not renew its contract, or (b) a
Purchased Contract is not renewed because Buyer failed to perform required
services satisfactorily thereunder, or (c) a Purchased Contract does not renew
because Buyer materially changed the terms of the renewal contract offered to
the Customer, then, such non-renewals shall not be included as revenue lost in
the calculation of MRR Percentage Decrease.  "MRR Percentage Decrease" shall be
equal to one minus the quotient of Total MRR divided by Closing MRR.


4.3       Allocation. The Purchase Price shall be allocated among the Purchased
Contracts and goodwill associated therewith in accordance with Schedule 4.3. 
The parties shall make consistent use of the allocation, fair market value, and
useful life specified in Schedule 4.3, as amended, for all Tax purposes and in
any and all filings, declarations and reports with the IRS in respect thereof.


4.4       Exercise Price.  The form of Warrant Agreement shall remain the same
in all respects except that on or prior to Closing, the exercise price per share
shall be completed with the lowest price per share that the Buyer sells common
shares pursuant to the Financing (as defined in 5.3(a)).


4.5       Payment Direction Letters.  On the Funding Date, a portion of the Cash
Consideration equal to the amount to be paid to the Seller's creditors pursuant
to those certain Payment Direction Letters attached hereto as Exhibit 4.5, shall
be paid by the Buyer directly to such creditors in order that Seller may
discharge its indebtedness to such creditors and transfer the Purchased
Contracts free of all Liens.
 
 
 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------







ARTICLE V
CLOSING


5.1       Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place by the exchange of electronic
documents, on April 1, 2018 (the "Closing Date") and shall be effective as of
12:00:01 a.m., local time in Dallas, Texas, on the Closing Date, or as otherwise
agreed to.  The "Conditions Precedent Date" shall be the date on which Buyer and
Seller mutually agree in writing that the conditions precedent to the Closing
listed in Section 5.2(b), 5.2(d), 5.2(i), 5.2(j), 5.2(k), 5.3(a), 5.3(b), 5.3(h)
and 5.3(i) hereof have been satisfied or waived by the applicable party as
allowed by Section 5.2 and 5.3 below.


5.2       Actions Taken at or prior to Closing by Seller and Owner. At or prior
to the Closing, Seller and Owner, as appropriate, shall take the following
actions, all of which shall constitute conditions precedent to Buyer's
obligations to close hereunder, and may be waived by Buyer:


(a)       on the Funding Date, execute and deliver an Assignment and Assumption
of Contracts to be effective as of the Closing Date, the form of which is
attached hereto as Exhibit 5.2(a) (the "Assignment and Assumption Agreement");


(b)       on the Funding Date, deliver releases of all Liens on the Purchased
Contracts;


(c)       Buyer shall have executed and delivered a sales agency agreement
("Sales Agency Agreement"), the form of which is attached hereto as Exhibit
5.2(c);


(d)       Each Key Employee identified on Schedule 5.2(d) shall have executed
employment agreements with Buyer ("Key Employee Agreements");


(e)       deliver all of Seller's Books and Records related to the Purchased
Contracts;


(f)       deliver a certificate, dated as of the Closing Date and signed by a
duly authorized officer of Seller, certifying that (i) Seller from the Effective
Date until the Closing, has complied with the covenants contained in Section
5.4, (ii) that the representations and warranties in Article VI are true and
correct on the Closing Date, (iii) that no Material Adverse Effect has occurred
and (iv) each of the conditions set forth in Section 5.2 have been satisfied;


(g)       execute and deliver such other and further certificates, closing
statements, instruments, documents, and papers that Buyer may reasonably
request;


(h)       Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date;
 
 
 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------





(i)       the representations and warranties of the Seller, contained in this
Agreement shall be true and correct in all respects as of the Closing as if made
on the Closing Date;


(j)       no action shall have been commenced against Seller, which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated by this Agreement or the other Transaction
Documents; and


(k)       for all Combined Contracts noted as Split Contracts on Schedule
2.2(c), Seller shall obtain a new contract with such Customers to perform
exclusively the Managed Services (the contract to perform exclusively Managed
Services referred to herein as a "Split Contract").


5.3       Actions Taken at or prior to Closing by Buyer. At or prior to the
Closing, Buyer shall take the following actions, all of which shall constitute
conditions precedent to Seller's and Owner's obligations to close hereunder, and
may be waived by Seller:


(a)       secure financing to pay the Purchase Price ("Financing");


(b)       give written notice to Seller of the date financing is secured
pursuant to the Financing ("Financing Date");


(c)       on the Funding Date, payment of the Purchase Price;


(d)      execute and deliver to Seller and Owner such other and further
certificates, closing statements, instruments, documents, and papers that Seller
and Owner may reasonably request;


(e)       execute and deliver the Sales Agency Agreement;


(f)        Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date;


(g)       Buyer shall have executed and delivered a security agreement in the
form attached hereto as Exhibit 5.3(g) (the "Security Agreement");


(h)       the representations and warranties of the Buyer contained in this
Agreement shall be true and correct in all respects as of the Closing as if made
on the Closing Date, which representations and warranties shall have been true
and correct in all respects as of such date; and
 
 
 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------



 

 
(i)        no action shall have been commenced against Buyer, which would
prevent the Closing.


(j)        no injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.


5.4       Third Party Consents.  Unless otherwise agreed to in writing by the
Buyer, the Seller shall obtain all Third Party Consents (as defined in Section
6.5) prior to the Closing Date.  If a Third Party Consent is not obtained and
delivered prior to Closing Date and the Buyer waives in writing such requirement
on the Buyer's behalf, (i) neither this Agreement nor any action taken hereunder
shall be deemed to constitute an assignment of any Purchased Contract as to
which such Third Party Consent relates, if such assignment or attempted
assignment would constitute a breach of any Purchased Contract or result in the
loss or diminution of any rights thereunder or acceleration of any obligations
thereunder, and (ii) the Seller shall cooperate with the Buyer in any reasonable
arrangement proposed by the Buyer designed to provide the Buyer with the
benefits of the Purchased Contract as to which such Third Party Consent relates,
including enforcement by the Seller, for the account and benefit of the Buyer,
of any and all rights of the Seller against any other person arising out of the
breach or cancellation of any such Purchased Contract by such other person or
otherwise.


5.5       Conduct of Business Prior to the Closing.  From the Effective Date
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer, Seller shall (a) conduct the Business in the Ordinary
Course of Business; and (b) use reasonable efforts to maintain and preserve
intact its current Business organization, operations and franchises and to
preserve the rights, franchises, goodwill and relationships of its employees,
Customers, lenders, suppliers, regulators and others having relationships with
the Business.  From the date hereof until the Closing, except as consented to in
writing by Buyers (which consent shall not be unreasonably withheld or delayed),
Seller shall not (and Owner shall cause Seller not to) take any action that
would cause any of the changes, events or conditions described in Section 6.7 to
occur. Seller shall not take (nor agree to commit to take) any of the following
actions:


(a)       (i) redeem, purchase or otherwise acquire, directly or indirectly, any
shares of Seller, (ii) grant any Person any right or option to acquire any
shares of Seller, (iii) issue, deliver or sell any additional shares or any
rights, options or securities convertible or exchangeable into or exercisable
for any shares of Seller, or (iv) enter into any contract, agreement or
arrangement with respect to the transfer, sale, voting, registration or
repurchase of its shares or permit the transfer of any shares of Seller to any
other Person (and Owner shall not enter into any such contract, agreement or
arrangement and shall not transfer or agree to transfer any of their shares);
provided, however, Seller may take the actions in this Section 5.5(a) without
Buyer's consent only if such actions do not affect this Agreement or the
Transaction Documents, require a higher level of consent to close this
Transaction as currently required, require compensation to be paid to parties
other than as currently set forth in this Agreement, or negatively impact the
Transaction in Buyer's reasonable discretion, or create further burdens and/or
requirements to undertake the Transaction.
 
 
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------





(b)      institute or settle any claim, suit, proceeding or other matter
involving equitable or injunctive relief with any Customer or the payment by or
on behalf of the Seller of more than $1,000 in the aggregate to any Customer;
 
(c)       make an investment in any Person, or acquire by merger, consolidation,
acquisition of equity interest or assets, or otherwise, any business or any
Person or division thereof; provided, however, Seller may take the actions in
this Section 5.5(c) without Buyer's consent only if such actions do not affect
this Agreement or the Transaction Documents, require a higher level of consent
to close this Transaction as currently required, require compensation to be paid
to parties other than as currently set forth in this Agreement, or negatively
impact the Transaction in Buyer's reasonable discretion, or create further
burdens and/or requirements to undertake the Transaction; or
(d) take any action outside the Ordinary Course of Business consistent with past
practice with the primary purpose or effect of accelerating sales or revenues of
the Purchased Contracts to pre-Closing periods that would otherwise take place
or occur in post-Closing periods, or delaying any cost or expense related to the
Purchased Contracts to post-Closing period that would otherwise be paid in any
pre-Closing periods.
 
ARTICLE VI
SELLER'S AND OWNER'S
REPRESENTATIONS AND WARRANTIES


Seller represents and warrants, to Buyer, as of the Effective Date and through
the Closing Date, that each of the following representations and warranties are
true and accurate:


6.1       Organization and Standing.


(a)       Seller is a corporation duly organized, validly existing and in good
standing under the provisions of the laws of the State of Texas and is qualified
and licensed to do business in the State of Texas and every other jurisdiction
in which it conducts business or the nature of its business and operations would
require qualification as a foreign corporation.


(b)       Seller has delivered to Buyer true and correct copies of the
Organizational Documents of Seller.  Seller has not violated and is not in
violation of its Organizational Documents in any respect.


(c)       Seller has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted.
 
 
 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------





6.2       Authority.


(a)       The execution and delivery by Seller of the Transaction Documents and
all of the documents to which it is a party and instruments required thereby and
the consummation of the transactions contemplated thereby have been duly
authorized by all requisite action on the part of Seller.  Seller has full legal
right, power, and authority to execute and deliver the Transaction Documents to
which Seller is a party, and to carry out and perform the transactions
contemplated thereby.  The Transaction Documents to which Seller is a party and
each of the other documents and instruments required thereby or delivered in
connection therewith have been duly executed and delivered by Seller, and
constitute the legal, valid and binding obligations of Seller, enforceable
against the Seller in accordance with their respective terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar Laws in effect
which affect the enforcement of creditors' rights generally, (ii) general
principles of equity, whether considered in a proceeding at law or in equity.


(b)       Owner has full legal right, power, and authority to execute and
deliver the Transaction Documents to which it is a party, and to carry out the
transactions contemplated thereby which are specifically applicable to Owner. 
The Transaction Documents to which it is a party and each of the other documents
and instruments required thereby or delivered in connection therewith have been
duly executed and delivered by Owner, and constitute the legal, valid and
binding obligations, specifically applicable to Owner, of such Owner,
enforceable against Owner in accordance with their respective terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar Laws in effect
which affect the enforcement of creditors' rights generally, (ii) general
principles of equity, whether considered in a proceeding at law or in equity.


6.3       No Violation. The execution, delivery, compliance with and performance
by the Seller and Owner, as applicable, of the Transaction Documents to which
they are a party and each of the other documents and instruments delivered in
connection therewith do not and will not (i) violate or contravene the
Organizational Documents of the Seller, (ii) violate or contravene any Law to
which the Seller or Owner is subject, (iii) conflict with or result in a breach
of or constitute a default by the Seller or Owner or any Affiliate of the Seller
or Owner under any material contract, agreement, instrument or other document to
which the Seller or Owner is a party or by which the Seller or Owner or any of
their respective assets or properties are bound or subject or to which any
entity in which the Seller or Owner has an interest, is a party, or by which any
such entity is bound, or (iv) result in the creation of any Lien upon any of the
Purchased Contracts.


6.4       No Brokers. No broker has been hired or utilized by Seller or Owner in
the solicitation or negotiation of the sale of the Business hereunder, and no
fees, commissions, or expenses of any type shall be due or payable to any such
broker on account of the actions of Seller or Owner arising out of the
Transaction contemplated by this Agreement.
 
 
 
 
 
 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------





6.5       Approvals and Consents. Except as set forth on Schedule 6.5, no Third
Party Consent is required of the Seller or Owner in order to consummate the
transactions to which they are parties or perform the related covenants and
agreements contemplated hereby or by the other Transaction Documents, or to vest
full right, title and interest in the Purchased Contracts free and clear of any
Lien upon Buyer, all without any change in the Purchased Contracts and all
rights therein after the Closing Date (each, a "Third Party Consent").


6.6       Purchased Contracts.  Seller owns all of the Purchased Contracts and
has good, legal and marketable title to all of the Purchased Contracts, free and
clear of any Liens.  No financing statement or similar document that names
Seller or Owner as debtor and that covers any of the Purchased Contracts is on
file in any jurisdiction and Seller and Owner have not signed any presently
effective agreement authorizing any secured party thereunder to file any such
instruments. As of the Funding Date, the Purchased Contracts will be free and
clear of any Lien.


6.7       Absence of Certain Events.  Except as noted on Schedule 6.7, since the
Effective Date and until the Closing Date, the Business has been and will be
conducted only in the ordinary course and in a manner consistent with past
practices.  As amplification and not in limitation of the foregoing, since that
date, with respect to the Business, there has not been:


(a)       any Lien imposed or created on the Purchased Contracts;


(b)       any termination or default by any party of any Purchased Contract;


(c)       any sale, transfer, assignment, termination, modification or amendment
of any Purchased Contract, except for terminations, modifications and amendments
of Purchased Contracts made in the ordinary course of business consistent with
past practice and which are not material individually or in the aggregate;


(d)       any notice (written or oral) to the Seller that any Purchased Contract
has been breached or repudiated or will be breached or repudiated;


(e)       except in the ordinary course of business, or otherwise as necessary
to comply with any applicable minimum wage law, any increase in the salary or
other compensation of any On-Site Employee, or any increase in or any addition
to other benefits to which any such employee may be entitled;


(f)       any failure to pay or discharge when due any liabilities which arose
out of the ownership or operation of the Business; and


(g)       any termination of On-Site Employees of the Business.
 
 
 
 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------



 

 
6.8       Taxes. The Seller has filed, or has caused to be filed, on a timely
basis and subject to all permitted extensions, all Tax Returns with the
appropriate Governmental Authority in all jurisdictions in which such Tax
Returns are required to be filed, and all such Tax Returns were correct and
complete in all material respects.  All Taxes that are shown as due on such Tax
Returns have been timely paid, or delinquencies cured with payment of any
applicable penalties and interest.  There are no Liens for Taxes on any of the
Purchased Contracts and no basis exists for the imposition of any Liens and the
consummation of the transactions contemplated by this Agreement will not give
rise to any Liens for Taxes on any Purchased Contracts other than Liens for
Taxes not yet due and payable.  No adjustment of or deficiency of any Tax or
claim for additional Taxes has been proposed, asserted, assessed or threatened
against the Seller or any member of any affiliated or combined group of which
the Seller is or was a member or for which Seller could be liable, and to
Seller's Knowledge there is no basis therefor.  The Seller has no known dispute
with any taxing authority as to Taxes of any nature.  There are no audits or
other examinations being conducted or threatened, and there is no deficiency or
refund litigation or controversy in progress or threatened with respect to any
Taxes previously paid by the Seller or with respect to any returns previously
filed by the Seller or on behalf of the Seller.  The Seller has not made any
extension or waiver of any statute of limitations relating to the assessment or
collection of Taxes.  There are in effect no powers of attorney or other
authorizations to any persons or representatives of the Seller with respect to
any Tax.  The Seller has complied with all applicable Laws relating to the
payment and withholding of Taxes (including, but not limited to, withholding of
Taxes pursuant to Sections 1441, 1442 and 3406 of the Code or similar provisions
under any foreign Laws) and have, within the time and in the manner required by
Law, withheld from employee wages and paid over to the proper Governmental
Authorities all amounts required to be so withheld and paid over under all
applicable Laws.  The Seller has collected all Taxes (including without
limitation all sales, use and value added taxes) required to be collected by it
under applicable Law in connection with the Business or the Purchased Contracts,
and the Seller has remitted or will prior to the Closing remit such amounts on a
timely basis to the appropriate Governmental Authorities and has furnished
properly completed exemption certificates for all exempt transactions.


6.9       Compliance with Laws. Seller is, and at all times has been, in
compliance with each Law that is or was applicable to it or to the conduct or
operation of the Business or the ownership or use of any of the Purchased
Contracts.  Neither Seller nor Owner have received any notice or other
communication (whether oral or written) from any Person regarding any actual,
alleged, possible, or potential violation of, or failure to comply with, any
Law.
 
 
 


Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------





6.10       Legal Proceedings; Orders. Except as set forth on Schedule 6.10,
there is no action, suit, litigation, proceeding or investigation pending or, to
Seller's Knowledge, threatened by or against the Seller or Owner, and neither
the Seller nor Owner has received any written or oral claim, complaint,
incident, report, threat or notice of any such proceeding or claim.  There are
no outstanding orders, writs, judgments, injunctions or decrees of any court,
Governmental Authority against, involving or affecting the Seller or the
Purchased Contracts, and to Seller's Knowledge there are no facts or
circumstances which may result in the institution of any such action, suit,
claim or legal, administrative or arbitration proceeding or investigation
against, involving or affecting the Seller, the Purchased Contracts or the
transactions contemplated hereby. The Seller is not in default with respect to
any order, writ, injunction or decree known to or served upon it from any
Governmental Authority.


6.11       No Prepayments.  There are no prepayments by Customers of the Seller
for which products and/or services have not been provided under a Purchased
Contract as of the Closing Date.


6.12       Purchased Contracts.


(a)       Except as described on Schedule 6.12(a), Seller has not received any
notice indicating that any Person intends to cancel, terminate, or refuse to
renew any such Purchased Contract.


(b)       Seller is not in default under the terms of any Purchased Contract. 
No event has occurred that would constitute a material default by Seller under
any Purchased Contract, nor has Seller received any notice of any default under
any Purchased Contract.  The counterparties to the Purchased Contracts are not
in default under the terms thereof, nor to Seller's Knowledge has any event
occurred that would constitute a default by any such counterparty under any
Purchased Contract, nor has Seller received any notice of any such
counterparty's default under any Purchased Contract.


(c)       The Purchased Contracts are valid and binding obligations and in full
force and effect and have been entered into in the ordinary course of business,
consistent with past practice.  The Seller has not received any notice from any
other party to a Purchased Contract of the termination or threatened termination
thereof, nor any claim, dispute or controversy thereon, and to Seller's
Knowledge there has been no occurrence of any event which would allow any other
party to terminate any Purchased Contract, nor has Seller received notice of any
asserted claim of default, breach or violation of, any Purchased Contract and
there is no basis therefor.


(d)       Consummation of the transactions contemplated by this Agreement will
not constitute a default under any Contract (including without limitation, the
Purchased Contracts) nor will it trigger any other provision in a Contract that
would result in a change in a Purchased Contract, including without limitation
the requirement for a transfer fee or new deposit, or termination thereof.
 
 
 
Exhibit 10.1 -- Page 17

--------------------------------------------------------------------------------

 

 


6.14       Transactions With Affiliates.  Owner nor any shareholder, director,
officer or employee of the Seller or member of the family of any such person, or
any corporation, partnership, trust or other entity in which any such person, or
any member of the family of any such person, has a substantial interest or is an
officer, director, trustee, partner or holder of any equity interest, is a party
to any Purchased Contract with the Seller.


(a)       6.15       On-Site Employees. The only On-Site Employees are the Key
Employees.  Schedule 6.15 further sets forth a complete and accurate list and
job title of all On-Site Employees along with a description of the wages,
salary, commissions, bonuses, sick and vacation leave and other compensation and
benefits payable to such On-Site Employees. With respect to On-Site Employees,
Seller has complied in all material respects with all Laws relating to the
employment of labor, including any provisions thereof relating to wages, hours,
overtime, collective bargaining, equal employment opportunity, immigration,
safety, and the payment of withholding and social security and similar Taxes. 
There is no pending, or to the Knowledge of Seller threatened, Proceeding or
Order against Seller by any current On-Site Employees.  Seller is not a party
to, or bound by, any collective bargaining agreement, and Seller has not
experienced any strikes, grievances, claims of unfair labor practices, or other
collective bargaining disputes.  To the Knowledge of Seller, no organizational
effort is presently being made or threatened by or on behalf of any labor union
with respect to the On-Site Employees of Seller.  If any of the On-Site
Employees are subsequently hired by Buyer, then they shall be Hired Employees,
as defined herein.  With respect to all On-Site Employees of Seller, the Seller
has complied with the federal immigration laws including the employment
eligibility verification form requirements under the Immigration and Nationality
Act, as amended ("INA"), in recruiting, hiring, reviewing and documenting
prospective employees for employment eligibility verification purposes and
Seller has complied with the paperwork provisions and anti-discrimination
provisions of the INA.  With respect to On-Site Employees, the Seller has
obtained and maintained the employee records and I-9 forms in proper order as
required by Law.  Seller has taken all steps required by Law to determine
whether workers are unauthorized to work in the United States.  Seller does not
employ any On-Site Employees unauthorized to work in the United States.
 
 
 
Exhibit 10.1 -- Page 18

--------------------------------------------------------------------------------

 

 


6.16       Employee Benefit Plans.


(a)       Schedule 6.16(a) contains a list of all non-qualified and qualified
employee benefit plans including those qualified under Section 3(3) of ERISA,
and any other employment, consulting, bonus, deferred compensation, incentive
compensation, severance, termination or post-employment pay, disability,
hospitalization or other medical, dental, vision, life, disability or other
insurance, stock purchase, stock option, stock appreciation, stock award,
pension, profit sharing, 401(k) or retirement plan, agreement or arrangement,
whether written or oral, tax-qualified under the Code or non-qualified, whether
covered by ERISA or not, which is currently maintained or contributed to (or
with respect to which any obligation to contribute has been undertaken) by
Seller or any entity that would be deemed a "single employer" with Seller  under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA (each, an
"ERISA Affiliate") (collectively, the "Plans"), or with respect to which Seller
or any ERISA Affiliate has any current or future obligation.  None of Seller,
any ERISA Affiliate, or any employee, officer, director, stockholder or other
service provider of the Seller or any ERISA Affiliate has made any promises or
commitments, whether legally binding or not, to create any additional Plan,
agreement or arrangement, or to modify or change in any material way any
existing Plan other than as may be required by any Law.  Seller has made
available to Buyer:  (i) copies of all documents setting forth the terms of each
Plan, including all amendments thereto and all related trust documents; (ii) the
three (3) most recent annual reports (Form Series 5500), if any, required under
ERISA or the Code in connection with each Plan; (iii) the most recent actuarial
reports (if applicable) for all Plans; (iv) the most recent summary plan
description, if any, required under ERISA with respect to each Plan; (v) all
material written contracts, instruments or agreements relating to each Plan,
including administrative service agreements and group insurance contracts; (vi)
the most recent IRS determination or opinion letter issued with respect to each
Plan intended to be qualified under Section 401(a) of the Code; and (vii) all
filings under the IRS' Employee Plans Compliance Resolution System Program or
any of its predecessors or the Department of Labor Delinquent Filer Program
filed within the three (3)-year period prior to the date of this Agreement.


(b)       Full payment has been made of all amounts (other than current
outstanding routine claims for benefits) required to be contributed or paid
under the terms of each Plan prior to the Closing.  There are no funded benefit
obligations for which contributions have not been made.


(c)       Each of the Plans complies in form and is and has been operated,
maintained and administered in all material respects in accordance with its
terms and applicable Laws, including, but not limited to, ERISA and the Code,
and all required material governmental filings and material participant
disclosures have been made on a timely basis.
 
 
 
Exhibit 10.1 -- Page 19

--------------------------------------------------------------------------------





(d)       There are no pending, threatened or anticipated, claims, litigation,
administrative actions or proceedings against or otherwise involving any of the
Plans or related trusts, or any fiduciary thereof, by any Governmental
Authority, or by any On-Site Employee, under any of the Plans, or otherwise
involving the Plans (other than routine claims for benefits).  There is no
judgment, decree, injunction, rule or order of any Governmental Authority or
arbitrator outstanding against or in favor of any Plan or, to the Seller's
Knowledge, any fiduciary thereof in that capacity.


6.17       Disclosure. No representation or warranty by the Seller or the Owner,
as applicable, in this Agreement, and no statement or certificate furnished or
to be furnished by or on behalf of the Seller or the Owner to the Buyer pursuant
to this Agreement or in connection with this Agreement contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary in order to make the statements herein or therein, not
misleading. The Seller has made available to Buyer all the information
reasonably available that would be reasonably expected to be material to a
decision to acquire the Purchased Contracts. There is no fact required to be
disclosed herein that has not been disclosed herein to the Buyer and which could
have a Material Adverse Effect.  The projections provided to the Buyer by the
Seller were prepared in good faith from the best information available to the
Seller as of the date hereof and the Seller has no reason to believe that such
projections are not reasonable in light of the Seller's current circumstances.


6.18       Supplement to Disclosure Schedules. From time to time prior to the
Closing, Seller shall have the right (but not the obligation) to supplement or
amend the Schedules with respect to any matters arising from events that occur
after the Effective Date and prior to or on the Closing Date, which, if existing
or occurring prior to the date hereof, would have been required to be set forth
or described in the Schedules.


Seller and Owner represent and warrant, jointly and severally, to Buyer, as of
the Effective Date and through the Closing Date, that each of the following
representations and warranties are true and accurate:


6.19       Purchased Contracts and Obligations Thereunder.  All of the Purchased
Contracts, together with all amendments and modifications thereof (with the
Customer names redacted) are attached to Schedule 2.2(a).  Except as set forth
on Schedule 6.19, there are no obligations to Customers other than those
expressly set forth in the four corners of the Purchased Contracts.  Each of the
Purchased Contracts is in full force and effect and has not been amended or
modified (unless a Purchased Contract has become a Split Contract).  No course
of prior dealing, usage of trade, parol or extrinsic evidence of any nature has
been used to supplement, modify or vary any of the terms of each Purchased
Contract.  Each Purchased Contract is valid and binding on Seller in accordance
with its terms and is in full force and effect.  Seller is not in default under
any Purchased Contract, nor to Seller's Knowledge is there any event which with
notice or lapse of time, or both, would constitute a default under any Purchased
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.  There are no disputes pending or threatened under any
Purchased Contract.
 
 
 
Exhibit 10.1 -- Page 20

--------------------------------------------------------------------------------





ARTICLE VII
BUYER'S REPRESENTATIONS AND WARRANTIES


Buyer represents and warrants to Seller and Owner as of the Effective Date and
through the Closing Date, that each of the following representations and
warranties are true and accurate:


7.1       Organization and Standing. The Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Texas and
is qualified and licensed to do business in every other jurisdiction in which it
conducts business or the nature of its business and operations would require
qualification as a foreign corporation.  The Buyer has all requisite corporate
power and authority to own and operate its properties and to carry on its
business as now conducted, to enter into this Agreement and to carry out and
perform its obligations under the Transaction Documents to which Buyer is a
party.


7.2       Authority. The execution and delivery by the Buyer of the Transaction
Documents to which it is a party and all of the documents and instruments
required thereby and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all requisite action on the part of the
Buyer. The Buyer has full legal right, power, and authority to execute and
deliver the Transaction Documents to which the Buyer is a party, and to carry
out and perform the transactions contemplated thereby.   The Transaction
Documents to which the Buyer is a party and each of the other documents and
instruments required hereby have been duly executed and delivered by the Buyer,
and constitute the legal, valid and binding obligations of the Buyer,
enforceable against the Buyer in accordance with their respective terms, except
as enforceability may be limited by (a) applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar Laws in effect
which affect the enforcement of creditors' rights generally, or (b) general
principles of equity, whether considered in a proceeding at law or in equity.


7.3       Legal Proceedings. There are no actions, suits, claims, investigations
or other legal proceedings pending or, to Buyer's knowledge, threatened against
or by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin
or otherwise delay the transactions contemplated by this Agreement.


7.4 Approvals and Consents. Except for the Approvals set forth in Schedule 7.4
(all of which have been obtained, provided, or performed as the case may be), no
Approval by or with respect to any Person is required for the execution,
delivery, or performance by Buyer of this Agreement or the other Transaction
Documents. A valid corporate resolution authorizing the sale contemplated by
this Agreement is attached to Schedule 7.4.


7.5 No Brokers. No broker has been hired or utilized by the Buyer in the
solicitation or negotiation of the sale of the Business hereunder, and no fees,
commissions, or expenses of any type shall be due or payable to any such broker
on account of the actions of the Buyer arising out of the Transaction
contemplated by this Agreement.
 
 
 

Exhibit 10.1 -- Page 21

--------------------------------------------------------------------------------

 

 


7.6 Non-Reliance. Buyer acknowledges that Seller does not guaranty or assure
that any future performance of the Business will not differ materially from any
forward-looking statements made by Seller.


ARTICLE VIII
POST-CLOSING AND PRE-CLOSING COVENANTS


The parties agree as follows with respect to the period following the Closing,
each of Seller's and Owner's covenants being made by them, and as applicable to
each of them specifically:


8.1       Employees and Employee Benefits. The Buyer may, but is not obligated
to hire any of the On-Site Employees of Seller ("Hired Employees"). Seller will
not discourage any On-Site Employee that the Buyer desires to hire at or around
Closing from accepting employment with the Buyer. Seller hereby waives, with
respect to the Hired Employees at or around the Closing, any claims or rights
Seller may have against Buyer or any such employee under any noncompetition,
confidentiality, or employment agreement.


 8.2       Payment of All Taxes Due on Sale of Purchased Contracts by Seller.
Seller shall pay in a timely manner all Taxes resulting from the sale of the
Purchased Contracts pursuant to this Agreement.


8.3       Payments. After Closing, at the Seller's expense, the Seller will
satisfy all liabilities and obligations of the Seller (that are not Assumed
Liabilities) in a manner that is not detrimental to any of the relationships of
the Business.


8.4       Consents and Approvals.  If a Third-Party Consent is not obtained and
delivered prior to Closing Date and the Buyer waives in writing such requirement
on the Buyer's behalf, (a) neither this Agreement nor any action taken hereunder
shall be deemed to constitute an assignment of any Purchased Contract if such
assignment or attempted assignment would constitute a breach of any Purchased
Contract or result in the loss or diminution of any rights thereunder or
acceleration of any obligations thereunder, and (b) the Seller shall cooperate
with the Buyer in any reasonable arrangement proposed by the Buyer designed to
provide the Buyer with the benefits Purchased Contract as to which such
Third-Party Consent relates, including enforcement by the Seller, for the
account and benefit of the Buyer, of any and all rights of the Seller against
any other Person arising out of the breach or cancellation of any such Purchased
Contract by such other Person or otherwise.  During the period beginning on the
Conditions Precedent Date and ending on Closing Date, for no additional
consideration, Buyer and Seller shall cooperate to begin the transition process
to assign all Purchased Contracts to Buyer on the Closing Date.
 
 
 
Exhibit 10.1 -- Page 22

--------------------------------------------------------------------------------





8.5       Cooperation.  The Buyer, Seller and Owner shall continue after the
Closing Date to work amicably to ensure a smooth transition of all of the
obligations required under this Agreement. Each of the parties hereto shall,
from time to time after the Closing Date, upon the request of any other party
hereto, duly execute, acknowledge and deliver all such further instruments and
documents reasonably required to further effectuate the interests and purposes
of this Agreement.  The foregoing will be at the expense of such requesting
party, except to the extent such requesting party is entitled to indemnification
therefor or to the extent this Agreement otherwise allocates such expense to any
other party. Simultaneously with Closing, Seller shall deliver to Buyer
un-redacted copies of all of the Purchased Contracts attached to Schedule 2.2(a)
(including true and correct copies of all Split Contracts).


The parties agree as follows with respect to the period before Closing:


8.6       Pre-Closing Transition.  Within two days of the Effective Date, the
Seller shall:


(a)       provide contact information requested by Buyer that is reasonably
necessary for Buyer to contact On-Site Employees; and
 
(b)       provide a list of the top ten largest Customers ("Top Ten Customers")
as determined by MRR and provide contact information for such customers as
requested by Buyer that is reasonably necessary for Buyer to contact such
customers.
 
8.7       Pre-Closing Cooperation.  After the Effective Date, the Seller and
Owner shall help facilitate meetings to take place within ten (10) days of the
Effective Date between Buyer and On-Site Employees. After the Conditions
Precedent Date, the Seller and Owner shall help facilitate meetings to take
place within ten (10) days of the Conditions Precedent Date between Buyer and
the Top Ten Customers.  On or prior to the Conditions Precedent Date, Seller
shall negotiate new Split Contracts with Customers for all Combined Contracts.
 
 
 


Exhibit 10.1 -- Page 23

--------------------------------------------------------------------------------





ARTICLE IX
NON-COMPETE, CONFIDENTIALITY AND NON-DISPARAGEMENT


9.1       Basis for Non-Compete. The Owner and the Seller acknowledge that the
Business, prior to the consummation of the transactions contemplated under the
Agreement, is intensely competitive.  In connection with the Seller and the
Owner's operation of the Business, the Owner has obtained specialized knowledge
of the Business and has had access to trade secrets, customer lists, data,
records, financial information, proprietary methods, personnel information,
business secrets, operational methods and other valuable confidential business
information in connection with the Business which is not generally publicly
available, the disclosure of which would place the Buyer and its Affiliates at a
serious competitive disadvantage, and would do serious damage to the Buyer and
its Affiliates, financial and otherwise.  The Seller and the Owner have made
significant efforts and incurred significant costs and expenditures in
developing relationships with customers, potential customers, suppliers,
employees and others, which the Seller and the Owner acknowledge would be
irreparably damaged by competition with the Buyer. As an inducement to the Buyer
to enter into this Agreement and as a condition to the consummation of the
transactions contemplated therein, in consideration of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Seller and the Owner
covenant and agree with the Buyer to refrain from competitive activities as
described below.


9.2       Non-Compete Terms.  During the period commencing on the Closing Date
and terminating on the fifth (5th) anniversary after the Closing Date (the
"Restricted Period"), without the prior written consent of the Buyer, neither
the Seller nor the Owner shall, directly or indirectly, either alone or in
association with others, other than with the Buyer, anywhere within a 50 mile
radius from 300 E Main Dr., El Paso, Texas 79901 and a 50 mile radius from the
Customer locations listed on Schedule 9.2 (the "Restricted Area"). For purposes
of clarification, the Restricted Area does not include Customer locations not
contained within the Purchased Contracts:


(a)       engage, in any way or to any extent, in the Business;


(b)       whether as a principal, consultant, partner or in any other capacity,
own, manage, control or participate in the ownership, management or control of,
or render services directly related to, any person, corporation, partnership,
proprietorship, firm, association or other business entity engaged in any way
and to any extent in the Business or any other activities that are competitive
with the Business;


(c)       induce, request or encourage any employee, consultant, officer or
director of the Buyer or its Affiliates to terminate any such relationship with
the Buyer or such Affiliate;
 
 
 


Exhibit 10.1 -- Page 24

--------------------------------------------------------------------------------

 
 
 

 
(d)       employ, cause to be employed, or assist in or solicit the employment
of any employee, consultant, officer or director of the Buyer or its Affiliates
while any such person is providing services to the Buyer or its Affiliates or
within three (3) months after any such person ceases providing services to the
Buyer or its Affiliates; or


(e)       solicit, divert or appropriate, or assist in or attempt to solicit,
divert or appropriate, any customer or supplier, or any potential customer or
supplier, of the Buyer or its Affiliates for the purpose of competing with the
Business.


Notwithstanding any provision of this Agreement to the contrary, each Owner may
own, directly or indirectly, securities of any entity having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), which engages in a business competitive with the
Business, provided that Owner  does not, directly or indirectly, individually or
in the aggregate (including without limitation by being a member of a group
within the meaning of Rule 13d-5 under the Exchange Act) own beneficially or of
record more than one percent (1%) of any class of securities of such entity.


Notwithstanding any provision of this Agreement to the contrary, if Seller
forecloses on the Collateral (as defined under the Security Agreement), Section
9.2(a) and 9.2(b) of this Agreement shall be null and void and of no further
force and effect, and Section 9.2(e) shall not apply to the customers under the
Purchased Contracts that are foreclosed on as part of the Collateral.


9.3 Severability.  The parties agree that the restrictions contained in this
Article IX are reasonable and necessary, valid and enforceable under Texas Law,
and do not impose a greater restraint than necessary to protect the Buyer's
legitimate business interests.  It is the desire and intent of the parties that
the provisions of this Article IX be enforced to the fullest extent permissible
under the Laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of Article IX
shall be adjudicated by a court of competent jurisdiction to be invalid,
prohibited, or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.


9.4 Non-Disparagement. Neither the Seller nor the Owner shall criticize or
disparage in any manner or by any means (whether written or oral, express or
implied) the Buyer or any Affiliate of the Buyer or any aspect of the Buyer's or
any of the Buyer's Affiliate's management, policies, operations, products,
services, practices or personnel.  Neither the Buyer nor any Affiliate of the
Buyer shall criticize or disparage in any manner or by any means (whether
written or oral, express or implied) the Seller or the Owner.
 
 
 
Exhibit 10.1 -- Page 25

--------------------------------------------------------------------------------





9.5       Confidentiality. The Owner and the Seller shall maintain in confidence
and shall not, without the prior written consent of the Buyer, use, disclose or
give to others any proprietary fact or information regarding the business of the
Buyer (including the Business), which is not generally available to the public
(including but not limited to information and facts concerning business plans,
customers, future customers, suppliers, licensors, licensees, partners,
investors, affiliates or others, training methods and materials, financial
information, sales prospects, client lists, vendor lists, inventions or any
other technical, trade or business secret or confidential or proprietary
information of the Buyer or of any third party provided to the Owner in the
course of the Owner's relationship with the Buyer or its predecessors).  Seller
and the Owner shall not disclose any of the business terms of this transaction
without the written consent of the Buyer, except, on a need to know basis, to
their respective professional advisors and except insofar as such disclosure may
be required by applicable Law. The non-disclosure restrictions in this Section
9.5 shall stay in effect until the later of (a) such time as the confidential
and proprietary information has properly become known to the general public
through no wrong-doing or breach by the Seller, or (b) five (5) years from the
Closing Date.  Notwithstanding, all information constituting a trade secret
shall be held in secret for as long as such time is reasonably necessary to
protect the Buyer's legitimate business interests.


Notwithstanding anything to the contrary herein, under the Defend Trade Secrets
Act of 2016, Seller shall not be restricted from (i) disclosing information that
is required to be disclosed by Law, court order or other valid and appropriate
legal process; provided, however, that in the event such disclosure is required
by Law, Seller shall provide the Buyer with prompt notice of such requirement so
that the Buyer may seek an appropriate protective order prior to any such
required disclosure; (ii) reporting possible violations of federal, state, or
local Law or regulation to any governmental agency or entity; (iii) disclosing a
trade secret in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, in either event solely for the
purpose of reporting or investigating a suspected violation of Law; or (iv)
disclosing a trade secret in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.


9.6       Remedies. In the event the Seller or the Owner breach or threaten to
commit a breach of any provision of this Article IX, the Buyer shall have the
following rights and remedies each of which shall be independent of the others
and severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights and remedies available to the Buyer under law or in
equity.


(a)       The right and remedy to have the provisions of this Article IX
specifically enforced by injunctive relief in any court of competent
jurisdiction, it being agreed that any breach or threatened breach of this
Article IX would cause irreparable injury to the Buyer and that money damages
would not provide an adequate remedy to the Buyer.
 
 
 


Exhibit 10.1 -- Page 26

--------------------------------------------------------------------------------





(b)       The right and remedy to require the Seller and the Owner to account
for and pay over to the Buyer all profits, monies, accruals, increments or other
benefits, if any, derived or received by the Seller or the Owner as the result
of any transactions constituting a breach of this Article IX.


(c)       The right and remedy to recover money damages insofar as they can be
determined.


9.7       Amendment. The parties acknowledge and agree that the provisions of
this Article IX are reasonable and valid in duration and scope and in all other
respects.  The Seller and the Owner recognize that the Buyer will operate the
Business nationally and that the provisions of this Article IX are necessary in
order to protect the legitimate business interests of the Buyer, and that
complying with this Article will not impose any unreasonable burden (economic or
otherwise) on Owner or the Seller.  If any court of competent jurisdiction
determines that any of the provisions of this Agreement, or any part thereof, is
invalid or unenforceable, or that the foregoing restrictions are too broad or
otherwise too restrictive under applicable law, such court shall have the power
to revise the foregoing restrictions and reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable.


ARTICLE X
SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENTS,
AND OBLIGATIONS; INDEMNIFICATION


10.1       Survival and Limitations. The representations, warranties, and
obligations set forth in this Agreement and the related right to assert claims
for breaches thereof between the Parties shall survive the Closing for a period
of three years after the Closing Date.  The covenants in this agreement shall
survive until performed.  Each representation, warranty, covenant, and
indemnification obligation contained in this Agreement is independent of all
other representations, warranties, covenants, and indemnification obligations
contained herein (whether or not covering identical or related subject matter)
and must be independently and separately complied with and satisfied.


10.2       Indemnification by Seller and Owner. Seller will indemnify and hold
harmless the Buyer, its shareholders, officers, directors, employees, agents and
their respective affiliates, successors and assigns ("Buyer Indemnified Party")
and its Representatives, Affiliates, successors, and permitted assigns and will
reimburse such Persons, for any Losses arising from or in connection with;
provided, however, Seller and Owner, jointly and severally will indemnify and
hold harmless Buyer Indemnified Party and its Representatives, Affiliates,
successors, and permitted assigns and will reimburse such Persons, for any
Losses arising from or in connection with a breach of Section 6.19 or 9.2:
 
 
 


Exhibit 10.1 -- Page 27

--------------------------------------------------------------------------------





(a)       the ownership, performance or lack of performance, or breach of the
Purchased Contracts on or prior to the Closing Date;


(b)       the conduct of the Business on or prior to the Closing Date;
 
(c)       any inaccuracy in or breach of any representation or warranty of
Seller or Owner contained in this Agreement or the applicable Schedules;


(d)       the breach of any covenant of Seller or Owner, or the failure of
Seller or Owner to perform any obligation of Seller or Owner contained in this
Agreement;


(e)       any claims against, or liabilities or obligations of the Seller
arising out of or against the Excluded Assets;


(f)       Retained Liabilities;


(g)Any claims against, or liabilities or obligations of the Seller or Owner
arising out of the business and/or operation of Seller or related to the
Purchased Contracts conducted, existing or arising on or prior to the Closing
Date; and/or
 
(h)       Any claims against, or liabilities or obligations of the Seller or
Owner arising out of any matter disclosed on Schedule 6.10.
 
10.3        Indemnification by Buyer. Buyer will indemnify and hold harmless the
Seller, its shareholders, officers, directors, employees, agents and their
respective affiliates, successors and assigns ("Seller Indemnified Party") and
its Representatives, Affiliates, successors, and permitted assigns and will
reimburse such Persons, for any Losses arising from or in connection with:
 
(a)       any inaccuracy in or breach of any representation or warranty of Buyer
contained in this Agreement or the applicable Schedules;


(c)       the conduct of Buyer's business after the Closing Date;


(d)       the breach of any covenant of Buyer, or the failure of Buyer to
perform any obligation of Buyer contained in this Agreement;


(d)       Assumed Liabilities;


(e)       Any claims against, or liabilities or obligations of the Buyer arising
out of the business and/or operation of Buyer or related to the Purchased
Contracts conducted or arising after the Closing Date.
 
 

Exhibit 10.1 -- Page 28

--------------------------------------------------------------------------------





10.4       Indemnification Process. Any Indemnified Party seeking
indemnification under this Article X shall give each party from whom
indemnification is being sought (each, an "Indemnifying Party") notice of any
matter which such Indemnified Party has determined has given rise to or could
give rise to a right of indemnification under this Agreement.  The obligations
and liabilities of an Indemnifying Party under this Article X with respect to
Losses arising from claims of any third party ("Third Party Claims"), which are
subject to the indemnification provided for in this Article X shall be governed
by and contingent upon the following additional terms and conditions:


(a)       Third Party Claims. If any Indemnified Party shall receive notice of
any Third Party Claim, the Indemnified Party shall give the Indemnifying Party
notice of such Third Party Claim within thirty (30) days of the receipt by the
Indemnified Party of such notice; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Article X except to the extent the Indemnifying Party is materially
prejudiced by such failure.


(i)       If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any losses that may result
from such Third Party Claim, then the Indemnifying Party shall be entitled to
assume and control the defense of such Third Party Claim at its expense and
through counsel of its choice if it gives notice of its intention to do so to
the Indemnified Party within thirty (30) days of the receipt of such notice from
the Indemnified Party; provided, further however, that if it would be
detrimental to the defense of the Indemnified Party for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party.


(ii)       In the event the Indemnifying Party exercises the right to undertake
any such defense against any such Third Party Claim as provided above, the 
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, at the Indemnifying Party's
expense, all witnesses, pertinent records, materials and information in the
Indemnified Party's possession or under the Indemnified Party's control relating
thereto as is reasonably required by the Indemnifying Party.  Similarly, in the
event the Indemnifying Party declines to take such defense and the Indemnified
Party is, directly or indirectly, conducting the defense against any such Third
Party Claim, the Indemnifying Party shall cooperate with the Indemnified Party
in such defense and make available to the Indemnified Party, at the Indemnifying
Party's expense, all such witnesses, records, materials and information in the
Indemnifying Party's possession or under the Indemnifying Party's control
relating thereto as is reasonably required by the Indemnified Party.
 
 
 


Exhibit 10.1 -- Page 29

--------------------------------------------------------------------------------





(iii)       If the Indemnifying Party shall have failed to assume the defense of
any claim in accordance with the provisions of this Article, then the
Indemnified Party shall have the absolute right to control the defense of such
claim and, if and when it is finally determined that the Indemnified Party is
entitled to indemnification from the Indemnifying Party hereunder, the fees and
expenses of the Indemnified Party's counsel shall be borne by the Indemnifying
Party and paid by the Indemnifying Party to the Indemnified Party within five
(5) business days of written demand therefor, but the Indemnifying Party shall
be entitled, at its own expense, to participate in (but not control) such
defense.


(iv)       So long as the Indemnifying Party has assumed and is conducting the
defense of the Third Party Claim in accordance with Section 10.4, (i) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (not to be withheld unreasonably provided that
the Indemnified Party is completely released from all claims) unless the
judgment or proposed settlement involves only the payment of money damages by
the Indemnifying Party and does not impose an injunction or other equitable
relief upon the Indemnified Party and (ii) the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be withheld unreasonably).


(v)       After compliance with the notice provisions above and a final
determination that Buyer is entitled to Indemnification by Seller via
arbitration in the manner set forth in paragraph (b) below, Buyer may satisfy
their claim by setting off any Losses pursuant to Third Party Claims against the
Note.


(b)        Direct Claims.  The parties shall first attempt in good faith to
resolve any Direct Claim by negotiation and consultation between themselves by
Buyer giving the Seller reasonably prompt written notice thereof ("Dispute
Notice"), but in any event not later than thirty (30) days after the Buyer
becomes aware of such Direct Claim. Seller shall have 10 days after receipt of
the Dispute Notice to dispute in writing or accept liability (the amount of such
disputed Direct Claim, the "Disputed Amount").  If Seller does not dispute the
Direct Claim, Buyer may satisfy the amount of their claim by setting off such
Losses against the Note. If Seller disputes the Direct Claim, Buyer shall make
payments under the Note only until the remaining principal balance of the Note
is equal to the Disputed Amount. The failure to give such prompt written notice
shall not, however, relieve the Seller of its indemnification obligations,
except and only to the extent that the Seller forfeits rights or defenses by
reason of such failure. Such notice by the Buyer shall describe the Direct Claim
in reasonable detail, shall include copies of all material written evidence
thereof and shall indicate the estimated amount, if reasonably practicable, of
the Loss that has been or may be sustained by the Buyer. If the parties cannot
resolve any Dispute during the time period ending 20 business days after the
date of receipt of the Dispute Notice (the last day of such time period, the
"Escalation to Arbitration Date"), either party may commence binding arbitration
in accordance with the following.  Any Direct Claim shall be finally determined,
at the request of either party, by arbitration conducted in Dallas, Texas, in
accordance with existing rules for commercial arbitration of the American
Arbitration Association, and judgment upon any award rendered by the arbitrator
may be entered by any state or federal court having jurisdiction thereof.  The
arbitrator shall award the prevailing party, in addition to the costs of the
proceeding, that party's reasonable attorneys' fees. The parties hereto shall be
bound by this provision and the results of any such arbitration.  The Buyer may
satisfy any arbitration award pursuant to this Section by setting off such
amount against the Note.
 
 
 
Exhibit 10.1 -- Page 30

--------------------------------------------------------------------------------





ARTICLE XI
TERMINATION


11.1       Termination. This Agreement may be terminated at any time prior to
the Closing:


(a)       by the mutual written consent of Seller and Buyer;


(b)       by Buyer by written notice to Seller if:


(i)       (A) Buyer is not then in material breach of any provision of this
Agreement and (B) there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Seller pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Section 5.2 and such breach, inaccuracy or failure has not been
cured by Seller, as applicable, within three (3) Business Days of Seller'
receipt of written notice of such breach from Buyer; or


(ii)       any of the conditions set forth in Section 5.2 shall not have been,
or if it becomes apparent that any of such conditions will not be, fulfilled by
March 31, 2018, unless such failure shall be due to the failure of Buyer to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing.


 

(c)       by Seller by written notice to Buyer if (i) Seller is not then in
material breach of any provision of this Agreement and if (ii) the Conditions
Precedent Date does not occur before the later of (A) March 31, 2018, or (B)
thirty (30) days after the Financing Date, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing; or


(d)       by Buyer or Seller in the event that (i) there shall be any Law that
makes the consummation of the transactions contemplated by this Agreement and
the other Transaction Documents illegal or otherwise prohibited or (ii) any
Governmental Authority shall have issued an order restraining or enjoining the
transactions contemplated by this Agreement and the other Transaction Documents,
and such order shall have become final and non-appealable.


11.2       Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article XI, this Agreement shall forthwith
become void and there shall be no liability on the part of any Party hereto
except:


(a)       as set forth in Section 9.5 and Article X hereof; and


(b)       that nothing herein shall relieve any Party hereto from liability for
any willful breach of any provision hereof.
 
 
 


Exhibit 10.1 -- Page 31

--------------------------------------------------------------------------------





ARTICLE XII
MISCELLANEOUS


12.1       Notice. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered in person or by courier service
requiring acknowledgment of delivery or mailed by certified mail, postage
prepaid and return receipt requested, or by telecopier, as follows:



 
Seller and Seller's Owner:
Gamwell Technologies Inc.
   
300 E Main Dr. Ste 1000
   
El Paso, TX 79901
   
ATTN: Timothy Gamwell
   
E-mail: adam@gamwelltech.com
       
With a copy to:
Troy C Brown, Atty. at Law
   
300 E Main Drive
   
10th Floor, Suite 1000
   
El Paso, TX 79901-1372
   
Email: troy@tcblegal.com
       
Buyer:
nDivision, Inc.
   
ATTN: Alan Hixon
   
4925 Greenville Ave #200,
   
Dallas, TX 75206
   
Email: ahixon@ndivision.com
       
With a copy to:
Ferguson Braswell Fraser Kubasta PC
   
2500 Dallas Parkway, Suite 600
   
Plano, Texas 75093
   
Attention:  L. Kyle Ferguson
   
Facsimile No.: (972) 378-9115
   
Email: kferguson@dallasbusinesslaw.com



Notice given by personal delivery or courier service shall be effective upon
actual receipt.  Notice given by mail shall be effective three (3) days after
deposit with the United States Postal Service unless actually received earlier
in which case as of the date of actual receipt.  Notice given by fax or email
shall be confirmed by appropriate answer back and shall be effective upon actual
receipt if received during the recipient's normal business hours, or at the
beginning of the recipient's business day after actual receipt if received
before the recipient's normal business hours.  All notices by fax or email shall
be confirmed promptly after transmission in writing by mail or personal
delivery.  Any party may change any address to which notice is to be given by
giving notice as provided herein of such change of address.
 
 
 


Exhibit 10.1 -- Page 32

--------------------------------------------------------------------------------





12.2       Further Cooperation. Seller, Owner and Buyer shall, at any time and
from time to time after the Closing, upon request and without further
consideration, execute and deliver such instruments of transfer or other
documents and take such further action as may be reasonably required in order to
fully consummate the Transaction in accordance with this Agreement or to carry
out and perform any undertaking hereunder.


12.3       Amendment. This Agreement may be amended, modified, or supplemented
only by an instrument in writing executed by the party against whom enforcement
of the amendment, modification, or supplement is sought.


12.4       Exhibits and Schedules. The Exhibits and Schedules (and any
appendices thereto) referred to in this Agreement and attached hereto are and
shall be incorporated herein and made a part hereof.


12.5       Entire Agreement. This Agreement and the other documents and
instruments executed and delivered by the parties to each other at the Closing
constitute the full understanding of the parties and a complete and exclusive
statement of the terms and conditions of their agreement relating to the subject
matter hereof and supersedes any and all prior agreements, whether written or
oral.  No waiver by either party with respect to any breach or default or of any
right or remedy, and no course of dealing, shall be deemed to constitute a
continuing waiver of any other breach or default or of any other right or
remedy, unless such waiver be expressed in writing signed by the party to be
bound.  Failure of either party to exercise any right shall not be deemed a
waiver of such right in the future.


12.6       Controlling Law; Venue. This Agreement, and all actions, causes of
action, or claims of any kind (whether at law, in equity, in contract, in tort,
or otherwise) that may be based upon, arise out of, or relate to this Agreement,
or the negotiation, execution, or performance of this Agreement (including any
action, cause of action, or claim of any kind based upon, arising out of, or
related to any representation or warranty made in, in connection with, or as an
inducement to this Agreement) shall be governed by and construed in accordance
with the Law of the State of Texas, including without limitation Texas laws
relating to applicable statutes of limitation and burdens of proof and available
remedies.  THE PARTIES VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN TEXAS, OVER ANY DISPUTE BETWEEN OR AMONG THE PARTIES RELATED
TO OR ARISING OUT OF THIS AGREEMENT, AND EACH PARTY IRREVOCABLY AGREES THAT ALL
SUCH CLAIMS IN RESPECT OF SUCH DISPUTE SHALL BE HEARD AND DETERMINED EXCLUSIVELY
IN SUCH COURTS. THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF
SUCH COURTS AND HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH DISPUTE
RELATED TO OR ARISING OUT OF THIS AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH PARTY AGREES
THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
 
 
Exhibit 10.1 -- Page 33

--------------------------------------------------------------------------------

 

 


12.7       Severability. It is expressly understood and agreed that, to the
extent permitted by applicable law, the provisions hereof are each severable
from the rest of this Agreement and shall be fully effective, operative, and
enforceable even though the remainder of any part of this Agreement shall be
held to be invalid or unenforceable by a court of competent jurisdiction.


12.8       Expenses. Except as otherwise specifically provided herein this
Agreement, each party shall bear and pay all costs and expenses (including legal
and accounting fees and expenses) incurred by it in connection with this
Agreement and the Transaction contemplated hereby.


12.9       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


12.10       Number. Whenever used in this Agreement, the singular number will
include the plural, and the plural will include the singular.


12.11       Construction. This Agreement has been drafted by all of the parties
hereto and should not be construed against any of the parties hereto.


12.12       Assignment. This Agreement shall be binding and inure to the benefit
of the parties named herein and their respective successors and permitted
assigns. No party may assign either this Agreement or any of his or its rights
or obligations hereunder without the prior written consent of the other party;
provided however, that the Buyer may assign any or all of its rights,
obligations, and interests hereunder to one or more entities owned directly or
indirectly, in whole or under the control of Buyer.


12.13       No Third Party Beneficiaries. There is no third-party beneficiary
hereof and nothing in this Agreement (whether express or implied) will or is
intended to confer any right or remedy under or by reason of this Agreement on
any Person (including any Seller employee), except each party and their
respective permitted successors and assigns and the Indemnified Parties under
Section 10.2.


12.14       Waiver of Jury Trial. WITH RESPECT TO ANY JUDICIAL PROCEEDING IN
WHICH ANY CLAIM OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN
TORT, OR OTHERWISE) ASSERTED BASED UPON, ARISING FROM, OR RELATED TO THIS
AGREEMENT, ANY ANCILLARY AGREEMENT, OR THE COURSE OF DEALING OR RELATIONSHIP
BETWEEN THE PARTIES TO THIS AGREEMENT, INCLUDING THE NEGOTIATION, EXECUTION, AND
PERFORMANCE OF SUCH AGREEMENT, NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, OR REPRESENTATIVE OF ANY PARTY SHALL REQUEST A JURY TRIAL IN ANY SUCH
PROCEEDING NOR SEEK TO CONSOLIDATE ANY SUCH PROCEEDING WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  IN ANY SUCH JUDICIAL
PROCEEDING, THE PREVAILING PARTY SHALL BE ENTITLED TO ITS REASONABLE ATTORNEY'S
FEES, COSTS AND EXPENSES.


[SIGNATURE BLOCKS ON SEPARATE PAGE]
 
 
Exhibit 10.1 -- Page 34

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto on Effective Date.



 
BUYER:
           
NDIVISION, INC.
                   
By:
/s/ Alan Hixon 
     
Alan Hixon, Chief Executive Officer
                           
SELLER:
           
GAMWELL TECHNOLOGIES INC.
                           
By:
/s/ Timothy Gamwell 
     
Timothy Gamwell, President
                   
OWNER:
                            /s/ TIMOTHY GAMWELL     
TIMOTHY GAMWELL
                            /s/ CECILIA GAMWELL      
CECILIA GAMWELL
                         


 
 
 
Exhibit 10.1 -- Page 35

--------------------------------------------------------------------------------